         Case 3:19-cv-00512-BAJ-SDJ             Document 48        07/20/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA

ROBERT CLARK (#611786)                                                          CIVIL ACTION

VERSUS
                                                                                19-512-BAJ-SDJ
JAMES LEBLANC, ET AL.
                                              ORDER


       This matter comes before the Court on the plaintiff’s Motion Requesting Assistance of

Counsel (R. Doc. 33). The pro se plaintiff, a person incarcerated at the Louisiana State

Penitentiary (“LSP”), Angola, Louisiana, filed this proceeding pursuant to 42 U.S.C. § 1983

complaining that plaintiff’s constitutional rights have been violated due to deliberate indifference

to plaintiff’s serious medical needs.

       The Court has the authority to “request” an attorney to represent the plaintiff under 28

U.S.C. § 1915(e)(1), and the extra-statutory authority to order an attorney to do so in rare

circumstances. Naranjo v. Thompson, 809 F.3d 793, 804 (5th Cir. 2015). A civil rights

complainant has no right to the automatic appointment of counsel. Ulmer v. Chancellor, 691

F.2d 209, 212 (5th Cir. 1982). A district court may appoint counsel “if doing so would advance

the proper administration of justice,” Jackson v. Cain, 864 F.2d 1235, 1242 (5th Cir. 1989), but

appointment of counsel is not required “unless the case presents exceptional circumstances.”

Ulmer, 691 F.2d at 212. In determining whether exceptional circumstances warrant the

appointment of counsel, a district court should consider (1) the type and complexity of the case;

(2) the indigent’s ability to adequately present the case; (3) the indigent’s ability to investigate

the case adequately; and (4) the existence of contradictory evidence and the necessity for skill in

the presentation of evidence and in cross-examination. Id. at 213.
         Case 3:19-cv-00512-BAJ-SDJ             Document 48        07/20/20 Page 2 of 3




       In the instant case, the Court finds that “exceptional circumstances” requiring the

appointment of counsel are not apparent at this time. The plaintiff’s Complaint is neither

factually nor legally complex, and no other factors in Ulmer are found to require the appointment

of counsel. The plaintiff has set out the factual basis for plaintiff’s claims in the Complaint, as

amended, and this pleading and others reflect that the plaintiff understands the proceedings and

can address the issues presented. The plaintiff will be provided with the benefit of Court-ordered

discovery and can use these materials to cross-examine the defendants and prepare for trial.

       Additionally, it does not appear that any great skill will be needed to cross-examine the

witnesses in connection with the issues in this case. Pro se plaintiffs are given great flexibility in

the examination of witnesses, and the plaintiff has adequately presented her case thus far.

       Further, to the extent that the plaintiff asserts a limited knowledge of the law, this is true

of nearly every prisoner who prosecutes a pro se lawsuit. For this reason, pro se pleadings are

held to less stringent standards than formal pleadings drafted by attorneys. Haines v. Kerner,

404 U.S. 519 (1972). This Court is liberal in reviewing the pleadings and motions filed by pro

se inmates pursuant to § 1983, giving inmates ample opportunity to amend if necessary and

granting extensions of time to comply with Court Orders.

       Accordingly, in light of the Court’s liberal construction of prisoner § 1983 pleadings and

motions, coupled with the lack of complexity of the legal issues in this case, together with the

plaintiff’s apparent ability to litigate this action pro se, the Court finds that the appointment of

counsel would be of marginal service to the Court in this case and would not significantly assist

the plaintiff in the examination of the witnesses or in the sharpening of the issues for trial.

Therefore, having considered the factors set forth in Ulmer, supra, the Court finds that the

appointment of counsel is not required or warranted in this case. Accordingly,
        Case 3:19-cv-00512-BAJ-SDJ         Document 48      07/20/20 Page 3 of 3




      IT IS ORDERED that the plaintiff’s Motion Requesting Assistance of Counsel (R. Doc.

33) be and is hereby DENIED.

      Signed in Baton Rouge, Louisiana, on July 20, 2020.



                                                S
                                          SCOTT D. JOHNSON
                                          UNITED STATES MAGISTRATE JUDGE
